DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on November 8, 2021, is acknowledged. Claims 18-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and 17, recite “manufacturing substrates”, however, the body of the claims recite “the manufacturing substrate” and is not clear what the number of “manufacturing substrates” are?  It is not clear if the dispensing of the diluted photoresist fluid is performed on a single manufacturing substrate or not.  The number of manufacturing substrates, recited, is indeterminable, and render the claims indefinite.  
Claims 1-4, 6-9, and 13-17, recite the limitations "the manufacturing substrate", “manufacturing substrate”, “a manufacturing substrate”, and is not clear which manufacturing substrate is being referred to.  Is it the manufacturing substrate to be coated or is it the previously coated manufacturing substrate or is it the manufacturing substrate on which the diluted photoresist fluid is dispensed, or is it a manufacturing substrate positioned in a different apparatus than the apparatus in which the dispensing nozzle dispenses the photoresist fluid?  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2010/0247770 (hereinafter referred to as Saito) in view of U. S. Patent No. 6,376,013 (hereinafter referred to as Rangarajan).
Saito, in [0010], and [0019], discloses a method for applying a coating liquid on a substrate surface, the coating liquid being a resist solution (thereby coating photoresist layer on the substrate).  Saito, in [0055], discloses that the coating liquid (resist solution, claimed photoresist fluid) and the diluting liquid (both liquid are accessed) and are mixed in an apparatus for mixing, wherein adding a diluting liquid to the photoresist (coating liquid) dilutes the resist solution mixture (reduces the concentration of the resist in the resultant mixture after being mixed with the diluting liquid) i.e., diluting the resist will inherently reduce the viscosity of the coating liquid due to reducing the concentration of the resist in the mixture liquid and will have a viscosity that is less than the original viscosity of the resist, the mixing is followed by dispensing the mixture (resist + diluting liquid) via a nozzle (as indicated in [0051], dispensing on the wafer is through a nozzle).  Saito, discloses in [0064], and [0067], that the mixture liquid is applied over the surface of the substrate while the substrate is being rotated.  Saito in [0072], discloses that the resist film to be formed on the substrate is of a desired thickness (the claimed specified film thickness), and Saito teaches that the concentration of the coating film liquid determines the coating film thickness, and Saito in [0068], discloses that low viscosity is low concentration, and a low viscosity improves the spread of the solution i.e., prior to dilution, the coating liquid (the claimed photoresist fluid) is of higher concentration and would inherently be highly viscous and would require a higher amount of liquid to coat the substrate surface (due to less spreadability) and would inherently have a higher thickness formed (the claimed excessive thickness), and Saito adds diluting liquid to lower the viscosity i.e., improve spreadability and would require less of the mixture liquid and thereby a lower thickness of the film to be formed.  Saito, in [0034], and [0058], discloses the estimation of the amount of coating liquid (resist liquid) and amount of diluting liquid needed and figure 4, discloses the predetermined amount of dilution liquid and predetermined amount of resist liquid are mixed so (claims 1-2, 17).  Saito, in [0053], discloses that diluting liquid is added even after the coating process of the coating liquid, and Saito also teaches in [0007], that the spin speed is adjusted to control evaporation rate.  Saito, in [0007], and [0085], discloses adjusting spin speed in order to obtain desired film thickness (claim 3).  Saito, in [0054], discloses dispensing the coating liquid (resist) and the diluting liquid at the same time on the substrate i.e., they both are dispensed at the same area on the substrate, at the same time and would inherently result in mixing of the two liquids at the time of dispensing on the substrate (claim 4).  Saito, in [0058], discloses that predetermined amount of diluting liquid is added to the coating liquid (resist) so as to form a desired thickness of the coated film on the substrate (claim 5).  Saito, in [0057]-[0058], and in figure 4, and [0034], discloses the amount of diluting liquid and coating liquid (resist) needed to form the mixture of the desired concentration gradient in the resist-diluting liquid mixture, and as disclosed in [0055], the coating liquid and diluting liquid are mixed in an application apparatus i.e., it will inherently have a resist inlet and diluting liquid inlet so as to cause the two liquids to be mixed in the application apparatus and then dispensed on the wafer as a mixture (claims 10, 11).  Saito, in [0039], discloses that the coating liquid having a higher concentration results in viscosity being higher, and in [0045], discloses that adding appropriate amount of diluting liquid to the coating liquid reduces the concentration of the coating liquid (dilutes it) and improves the spread of the mixture of the coating liquid and diluting liquid over the surface of the substrate, and in [0068], discloses that the low viscosity mixture liquid spreads toward the periphery of the substrate with any defect formation i.e., adding diluting liquid reduces the viscosity of the coating liquid while also reducing the concentration of the coating liquid (photoresist) and at the same time improves the spread over the surface of the substrate (claims 12-13). 
The difference between the claims and Saito is that Saito does not disclose that the diluting amount is based on property of manufacturing substrate to be coated or previously coated or the coating process by the apparatus on these substrate, or on the measurements from prior film deposition amounts and dilution amounts (claim 6) or the identifying of the physical properties of the surface of the substrate as recited in claim 9, and using real time feedback as recited in claim 8 and the use of user input that specifies film thickness deposited on the substrate as recited in claim 14. The difference between the claims and Saito is that Saito does not disclose that the process of diluting liquid being added is based on a monitoring of the evaporation of the solvent as recited in claims 15-16.
Rangarajan, in col 8, lines 17-21, discloses that the thickness of the substrate being coated (the claimed previously coated manufacturing substrate) is evaluated and if it is not the specified thickness (overall thickness), the volume of the mixture is adjusted i.e., the specified thickness is determined based on the previously coated substrate.  Rangarajan, in col 2, lines 31-48, discloses that the thickness measurement on the previously deposited test wafer that has resist/solvent mixture deposited resist layer is evaluated so as to vary the ratio of solvent to resist in the mixture to be applied to the wafer, i.e., dilution amount by varying solvent content in the mixture is determined by the previous deposited films.  Rangarajan, in col 2, lines 49-67, in col 3, in col 5, lines 22-66, and col 6, lines 1-34, discloses the use of real time feedback in that the thickness uniformity of each region of the photoresist deposited wafer is measured (monitored) and discloses the use of interferometry systems and spectrometry systems to carry out the imaging/measuring (and does not limit the images to a particular type and can easily include stroboscopic images) of the resist thickness/wafer at various points on the wafer/resist layer and providing the data to the processor (includes input-output system) that calculates the thickness and/or thickness uniformity of the photoresist/wafer and adjust accordingly the solvent content in the nozzle adjusted so as adjust the viscosity and the thickness and/or uniformity of the resist layer to be formed on the wafer.  Rangarajan, in col 1, lines 54-66, and in col 2, lines 1-3, discloses that the resist film being deposited may dry too early (evaporation rate of solvent in resist exceeds that of threshold value) resulting in a more viscous resist that does not flow on the surface of the wafer as desired, and that resist thickness desired and uniformity of the resist film depends on the viscosity of the resist film and the spin speed , and Rangarajan, in col 2, lines 30-66, teaches the addition of solvent in the solvent-resist mixture based on observed non-uniformity caused by highly viscous resist (spin speed too high or excess evaporation of solvent in the resist liquid) until the resist meets predefined tolerances of uniformity, and in col 6, lines 19-47, discloses the measurement system (insitu) that conveys measured data to the processor and as a result adjusts evaporation rate by adjusting solvent ratio in the resist mixture so as to prevent the resist film from drying too early and also controlling viscosity.
	Therefore, it would be obvious to a skilled artisan to modify Saito by employing the method of using insitu measuring systems as taught by Rangarajan because Saito already teaches adjusting the concentration gradient of the diluting liquid in the resist/diluting liquid mixture, and Saito teaches adjusting the spin speed to control evaporation rate of the resist film formed, and Rangarajan, in col 2, lines 31-67, in col 3, discloses the use of the insitu measuring systems that enables the repeating of the test wafers to make adjustments to solvent content and thereby viscosity values and drying rate, and utilizing the measurement systems to also determined both thickness of the layer formed and its uniformity in plural regions of the substrate thereby resulting in a more uniform coated photoresist layer of desired thickness.
Response to Arguments
Applicant’s arguments, see Amendment, filed June 3, 2022, with respect to the rejection(s) of claim(s) 1-5, 10-13, 17, under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rangarajan, see paragraph no. 7, above.  With respect to applicant’s argument that Rangarajan teaches on test wafer and not on a manufacturing substrate, both Saito and Rangarajan teaches the same claimed substrate surface that is being subjected to the same claimed process of coating a resist mixture, and is thereby the same claimed manufacturing substrate.  With respect to applicant’s argument that none of the references teaches the determining an amount of dilution fluid to be added to the photoresist fluid based on the property of the substrate to be coated or previously coated substrate or the coating process performed by the coating apparatus, Saito in [0045], and [0068], already teaches adjusting the concentration of the coating liquid and thereby adjusting concentration and viscosity, the adjusting including adding diluting liquid so as to reduce the concentration and thereby the viscosity, and Rangarajan, in the abstract, and in figure 5, step 170, teaches not only thickness uniformity, but also teaches that the already formed overall thickness of the film formed on the substrate is measured in order to determine the adjusting of the volume of the solvent and the resist in the mixture, and is the same as the claimed determining of the amount of the dilution fluid.  Rangarajan and Saito teaches that the concentration of the mixture is adjusted by adjusting the diluting liquid amount or the solvent, and thereby the thickness formed on the substrate to be coated, and Saito already teaches that low concentration results in low viscosity and a low viscous coating liquid easily spreads on the substrate surface, and would inherently require a lesser amount of the coating liquid and inherently result in a film of smaller thickness being formed on the substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 31, 2022.